MEMORANDUM OPINION
                                          No. 04-12-00369-CV

                               IN THE INTEREST OF L.M.H., a Child

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-02099
                         Honorable Charles E. Montemayor, Judge Presiding 1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 3, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant father, J.P., appeals the trial court’s judgment terminating his parental rights to

L.M.H. The Texas Department of Family and Protective Services (“the Department”) moved to

have appellant’s parental rights terminated on a variety of grounds. See TEX. FAM. CODE ANN.

§§ 161.001(1)(A)-(F), (H), (M)-(Q) (West Supp. 2012). After a bench trial, the trial court found

appellant’s parental rights should be terminated because he: (1) constructively abandoned

L.M.H., and (2) failed to comply with the provision of a court order that established the actions

necessary for him to obtain the return of L.M.H. See id. §§ 161.001(1)(N), (O). The trial court

also determined termination would be in the best interest of the child. See id. § 161.001(2).


1
 The Honorable Barbara Nellermoe is the presiding judge of the 45th Judicial District Court of Bexar County,
Texas. The order of termination was signed by Associate Judge Charles E. Montemayor.
                                                                                  04-12-00369-CV


        Appellant’s court-appointed appellate attorney has filed a motion to withdraw and a brief

containing a professional evaluation of the record demonstrating there are no arguable grounds to

be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944,

*4 (Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from

orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San

Antonio Sept. 10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and

informed of his right to file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.

App.—San Antonio July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4. Appellant did

not file a pro se brief.

        We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. Accordingly, we hold

the trial court did not err in terminating appellant’s parental rights. We grant the motion to

withdraw and affirm the trial court’s judgment.


                                                  Marialyn Barnard, Justice




                                               -2-